Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155894(31)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  JEROME A. HALE-BEY,                                                                                     Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 155894
  v                                                                 COA: 336772
                                                                    Wayne CC: 00-008301-FC
  WAYNE CIRCUIT COURT,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the plaintiff-appellant’s motion for reconsideration
  of the order of June 9, 2017 is denied because it does not appear that the order was
  entered erroneously. Within 21 days of the certification of this order, plaintiff shall pay
  the initial partial filing fee of $58.00 as ordered. Failure to comply with the terms of this
  order shall result in the administrative dismissal of plaintiff-appellant’s appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2017
                                                                               Clerk